DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions - Withdrawn
Applicant’s election of Group I (claims 1-14) without traverse in the reply filed on 04/14/2022 is acknowledged.  However, the requirements for election of invention are withdrawn as to Groups I-III in light of the amendments to the claims (to include the compositions of Groups II-III in Group I), and allowability of the claims to Group I.  All claims are examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Kevin Bray on 05/19/2022.
	
Please amend the claims as follows:
1. (Currently amended) A process for making glass-ceramic articles comprising:
	building a 3D structure from a printing material, said printing material comprising glass frit and a binder composition, said binder composition comprising a curable resin, said building comprising:
		(i) applying a layer of said printing material on a substrate;
		(ii) printing said layer of printing material to form a cross-section of said 3D
structure, said printing including curing selected portions of said layer of printing material to form printed regions, said cross-section further including unprinted regions, said unprinted regions comprising uncured portions of said layer of printing material; and
		(iii) repeatedly applying and printing a layer of said printing material to form a plurality of cross-sections of said 3D structure, each of said plurality of cross sections comprising printed regions and unprinted regions, each of said plurality of cross-sections being formed on a previously formed one of said plurality of cross sections;
	debinding said 3D structure, said debinding comprising removing said unprinted regions from said 3D structure to form a porous 3D structure;
	sintering said porous 3D structure to form a sintered 3D structure; and 
	forming a glass-ceramic article from said sintered 3D structure, said glass-ceramic article having a theoretical density, said glass-ceramic article comprising glass having the composition of said glass frit and a crystalline phase, said glass-ceramic article comprising at least 1 wt% of said crystalline phase and having a density of at least 90% of said theoretical density,
	wherein said printing material comprises:
	(1) 40 wt% - 55 wt% SiO2, 18 wt% - 38 wt% Al2O3, and 2 wt%- 25 wt% MgO;
	(2) 45 wt% - 60 wt% SiO2, 16 wt% - 25 wt% CaO, wt% - wt% CaF2, and 5 wt% - 10 wt% K2O; or
	(3) 15 wt% - 37 wt% SiO2, 40 wt% - 47 wt% Al2O3, and 20 wt% - 30 wt% CaO.


15. (Currently amended) A printing material for additive manufacturing comprising:
a glass frit, said glass frit having a crystallization temperature and a sintering temperature, said crystallization temperature exceeding said sintering temperature, a difference between said crystallization temperature and said sintering temperature being less than 300 °C; and
a binder composition, said binder composition including a curable resin,
	wherein said printing material comprises:
	(1) 40 wt% - 55 wt% SiO2, 18 wt% - 38 wt% Al2O3, and 2 wt%- 25 wt% MgO;
	(2) 45 wt% - 60 wt% SiO2, 16 wt% - 25 wt% CaO, wt% - wt% CaF2, and 5 wt% - 10 wt% K2O; or
	(3) 15 wt% - 37 wt% SiO2, 40 wt% - 47 wt% Al2O3, and 20 wt% - 30 wt% CaO.

20. (Currently amended) A printing material for additive manufacturing comprising:
a glass frit, said glass frit having a glass transition temperature and a crystallization temperature, said crystallization temperature exceeding said glass transition temperature, a difference between said crystallization temperature and said glass transition temperature being greater than 75 °C; and
a binder composition, said binder composition including a curable resin,
	wherein said printing material comprises:
	(1) 40 wt% - 55 wt% SiO2, 18 wt% - 38 wt% Al2O3, and 2 wt%- 25 wt% MgO;
	(2) 45 wt% - 60 wt% SiO2, 16 wt% - 25 wt% CaO, wt% - wt% CaF2, and 5 wt% - 10 wt% K2O; or
(3) 15 wt% - 37 wt% SiO2, 40 wt% - 47 wt% Al2O3, and 20 wt% - 30 wt% CaO.

Reasons for Allowance
Claims 1-23 are allowed because the prior art fails to teach or suggest the claimed printing material compositions.  The closest prior art teaches glass ceramic 3D build materials with compositions comprising the claimed components, but fails to teach or suggest the percentages claimed, which yield dense, low porosity glass-ceramic objects (US 20120237745, paras. 0155, 0213; US 20190367416, Table 5; US 20080067725; US 20070152381, Table 1; US 20080063881; US 20180009696; US 20180057414; US 20170128174; US 20170148944; US 20150004042; US20020102411A1; US 20120028018; US 20150158760; US20180118610; US20170029312).  The prior art fails to teach or suggest any optimization of the glass ceramic 3D build material components to achieve the claimed dense, low porosity glass-ceramic objects.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743